Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 12-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Kahng (US-PGPUB-NO:  US 20150379188)(As to claim 12, Kahng discloses):12. (Original) A method, comprising: 
selecting a first wire in a layout of wires, wherein a position adjacent to the first wire is an empty position, wherein the first wire has an original wire width [Fig. 2, wire layout 14 has empty space at 46 and original width 40];

    PNG
    media_image1.png
    409
    457
    media_image1.png
    Greyscale

widening the first wire to become a widened first wire having a first width [Fig. 2, the first wire is widened at 42]; 
calculating a performance result of the first widened wire, with regard to a first parameter [Para. 53, refer to: “circuit performance” and “wire width”]; 
comparing the performance result of the widened first wire to a first predetermined threshold [Para. 54, refer to: “Increasing the via-to-wire can be beneficial (for improved reliability or performance”]; 
and determining whether the performance result exceeds a specification threshold [Para. 61, refer to: “the wire thinning and/or movement can be 5% of the total wire width”, wherein, the cited 5% is considered as the specification threshold. Additionally, please refer to 78 at: “smaller than the threshold will be adjusted”].

(As to claim 13, Kahng discloses):13. (Original) The method of claim 12, further comprising: 
calculating a power consumption of a circuit element electrically connected to the widened first wire [Para. 73, refer to: “layout adjustment” and “power”, which interpreted as power consumption due to layout adjustment]; and 
adjusting the first widened wire to have a second width to further modify the power consumption of the circuit element [Para. 73 as above].

(As to claim 14, Kahng discloses):14. (Original) The method of claim 12, wherein widening the first wire comprises increasing a width of the first wire while preserving at least a minimum separation distance between the widened first wire and a nearest wire in the layout of wires [Para. 39, 55 and 56 describes about the distance due to wire movement].

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 15-16.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851